          Case 1:17-cr-00595-PGG Document 38 Filed 10/02/18 Page 1 of 2




                                           October 2, 2018

 BY ECF

 Honorable Paul G. Gardephe
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re:    United States v. Nicolas De-Meyer
        17 Cr. 595 (PGG)

 Hon. Judge Gardephe:

      Pursuant to 18 U.S.C. § 4285, I respectfully request that
 Your Honor endorse the enclosed order directing the U.S.
 Marshals Service to arrange for and fund Mr. De Meyer’s travel
 between Findlay, Ohio and New York, New York for his court
 appearance scheduled for Tuesday, October 9, 2018 at 2:30 pm.
 Mr. De Meyer is indigent and qualifies for this relief under
 section 4285 of 18 U.S.C.

      I request that the U.S. Marshals arrange for Mr. De Meyer
 to arrive on Friday, October 5, 2018 so that he can prepare for
 and attend his court appearance.

                                          Respectfully submitted,

                                          /s/
                                          Sabrina P. Shroff
                                          Assistant Federal Defender
                                          (212) 417-8713

cc:    AUSA Justin Rodriguez (by ECF)
         Case 1:17-cr-00595-PGG Document 38 Filed 10/02/18 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

UNITED STATES OF AMERICA                 :        TRANSPORTATION ORDER

           -   v -                       :        17 Cr. 595 (PGG)

Nicolas De-Meyer,                        :

                          Defendant.     :

----------------------------------x

     Upon the application of Nicolas De Meyer, by his

attorney, Sabrina Shroff, Esq., Federal Defenders of New York,

pursuant to 18 U.S.C. § 4285, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Nicolas De Meyer with funds to cover the cost of travel

between Findlay, Ohio and New York, New York for Mr. De Meyer’s

upcoming court appearance on Tuesday, October 9, 2018 at 2:30 pm,

arriving in New York no later than 12:00pm on Friday, October 5,

2018, and returning to Findlay, Ohio on October 9, 2018 following the

appearance;

and it is hereby further

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.

Dated:    New York, New York                 SO ORDERED:
          October __, 2018



                                             ____________________________
                                             HONORABLE PAUL G. GARDEPHE
                                             United States District Judge
